Title: To Thomas Jefferson from P. Stephen Chazotte, 15 January 1821
From: Chazotte, P. Stephen
To: Jefferson, Thomas

 SirPhiladelphia
15th Jany. 1821.
               Permit me again to trouble you, and allow me, to do myself the honour of presenting You with A pamphlet, containing facts and observations, on the policy of immediately introducing the rich Culture of Coffee, Cocoa, Vines, Olives, capers, almonds, &a &a In East Florida and in the Southern States, and which, I flatter myself, you will do me the honour to accept and give to it a moment’s perusal. On a subject of such national importance, and which may raise the United States to the highest degree of power, riches and commerce, the opinion of your Excellency will be received with perfect defference and respect by:Your Excellency, Most humble & obedt ServtPr Stephen Chazotte